*678OPINION OF THE COURT
On consideration of continuation of this court’s September 10, 1985 suspension, with pay, of Honorable Almon L. Wait from his office of Justice of the Waverly Town Court, Franklin County, pending disposition of his request for review of a determination by the State Commission on Judicial Conduct, it is determined that the suspension continue, with pay, pending disposition of that request for review.
Concur: Chief Judge Wachtler and Judges Jasen, Meyer, Kaye, Alexander and Titone. Taking no part: Judge Simons.